/FILE,,
 '      IN CLERKS OFFICE      ""'
MIPRI!ME COURT, STATE OF WASHNmlN

     DATE       DEC 1 1 2014
3-AAtwM+.g'
~ CHIEF JUSTICE
                                1




      IN THE SUPREME COURT OF THE STATE OF WASHINGTON




 In the Matter of the Personal                )
 Restraint of                                 )       No. 89694-1
                                              )
 WILLIAM RICHARD COGGIN,                      )
                                              )
                            Petitioner.       )
 ________________________)                            Filed        DEC 1 1 2014


          C. JOHNSON, J.-In this case we must decide what standard on review is

 applicable in a personal restraint petition asserting a violation of the right to a

 public trial under article I, section 22 of the Washington State Constitution. 1 Here

 and in In re Personal Restraint of Speight, No. 89693-3 (Wash. Dec. 11, 2014),

 prospective jurors were questioned in chambers without the trial court engaging in

 the analysis required by State v. Bone-Club, 128 Wash. 2d 254, 906 P.2d 325 (1995).

 After his convictions were affirmed on appeal, petitioner William Coggin brought

 this timely personal restraint petition, claiming the private questioning of jurors


            1
           This case was certified to this court by Division One of the Court of Appeals with in re
 Personal Restraint of Speight, No. 89693-3 (Wash. Dec. 11, 2014). Both cases present the same
 central issue but were not consolidated. This case provides the 'in-depth analysis of the common
 issue, and Speight applies the same analysis discussed here.
Inre Pers. Restraint of Coggin, No. 89694-1


constituted a closure and raising the issue of whether actual and substantial

prejudice must be shown from a public trial right violation in order to obtain relief

by personal restraint petition. With the principles of appellate finality in mind, we

hold that while Coggin's public trial rights were violated, a petitioner claiming a

public trial right violation for the first time on collateral review must show actual

and substantial prejudice. Coggin does not show actual and substantial prejudice

arising from the closure; therefore, his petition is denied.

                          FACTS AND PROCEDURAL HISTORY

      On August 23, 2004, William Coggin went to a home in Whatcom County,

where he tried to solicit yard work and attempted to sell key chains. Two young

sisters were home at the time, and one sister refused both of his offers after

opening the door. At the refusal, Coggin pulled out a gun, entered the home, and

raped the two sisters. A third sister and the parents arrived home later. Coggin

ordered them upstairs at gunpoint, and then he left.

       Coggin was charged with first degree burglary, first degree rape, second

degree assault, first degree robbery, and first degree unlawful possession of a

firearm, with 11 firearm enhancements. During jury selection, defense counsel

expressed a desire for individual juror questioning due to the publicity and

sensitive nature of the case. The prosecutor drafted a juror questionnaire, and

defense counsel approved the final version. The questionnaire advised the potential

                                            2
In re Pers. Restraint of Coggin, No. 89694-1


jurors that if they preferred to discuss their answers in private, the court would give

them an opportunity to explain their answers in a "closed hearing." Resp. toPers.

Restraint Pet., App. Cat 1. The court and the parties questioned 12 prospective

jurors in chambers. Before doing so, the court did not engage in the analysis

required by Bone-Club. Six prospective jurors were dismissed for cause.

       The jury convicted Coggin. Counsel raised no public trial issue on direct

appeal, and in an unpublished opinion, the Court of Appeals affirmed all

convictions but the assault conviction. 2 Coggin filed a timely personal restraint

petition in 2007, arguing that his right to a public trial was violated during jury

selection. 3 The petition was stayed multiple times in the Court of Appeals, pending

decisions by this court. In December 2013, Division One of the Court of Appeals

certified the case to this court.




       2
         See State v.Coggin, noted at 134 Wash. App. 1028 (2006) (vacating the second degree
assault conviction because the conviction violated double jeopardy principles).
       3
         In his opening brief, Coggin asserts that his article I, section 22 rights to a public trial
and the public and press's article I, section 10 rights to a public trial were violated. WASH.
CQNST: art. I,§§ 10, 22. However, Coggin does not further analyze whether the public's right
was violated when the trial court questioned jurors individually. Therefore, we will analyze only
the public trial right is~ue under article I, section 22.


                                                  3
In re Pers. Restraint of Coggin, No. 89694-1


                                       ANALYSIS

             1.     Public Trial Right

      We must first decide whether the trial court's private questioning of jurors

constituted a closure, thereby violating Coggin's public trial rights. A criminal

defendant has a right to a public trial as guaranteed by our state and federal

constitutions. U.S. (:oNST. amend. VI; WASI-L CONST. art. I, § 22 (providing "the

accused shall have the right ... to have a speedy public trial"); State v. Paumier,

176 Wash. 2d 29, 34, 288 P.3d 1126 (2012). We have repeatedly held that the public

trial right applies to jury selection. Specifically, it is well established that the public

trial right in voir dire proceedings extends to the questioning of individual

prospective jurors. State v. Wise, 176 Wash. 2d 1, 16-19, 288 P.3d 1113 (2012). The

ri:ght to a public trial is not absolute; a trial court may close the courtroom so long

as it considers the five criteria outlined in Bone-Club. Failure to conduct a Bone-

Club analysis before closing the pro~eeding is error generally requiring a new trial

because voir dire is an inseparable part of trial. Paumier, 176 Wash. 2d at 35 .

      . Here, the trial court erroneously closed the courtroom when it privately

questioned potential jurors during voir dire without first conducting a Bone-Club

analysis. The State argues that this case is like State v. Momah, 167 Wash. 2d 140,

151-52, 217 P.3d 321 (2009), where we found no public trial right violation. In that

case, we emphasized that the defendant affirmatively assented to the closure of

                                             4
    In re Pers. Restraint of Coggin, No. 89694-1


    voir dire and actively participated in designing the trial closure. Additionally, while

    it was not explicit; the trial court in Momah effectively considered the Bone-Club

    factors. However; in this case, the trial court did not explicitly or implicitly

    c(msider the Bone-Club. factors or acknowledge that it was closing the courtroom.

    The State provided the juror questionnaire that offered potential jurors a "closed

    hearing" and while Coggin approved of the questionnaire, he did not actively

1   participate in designing the trial closure.

          The State also argues that Coggin invited any violation of his right to a

    public trial. "The basic premise of the invited error doctrine is that a party who sets

    up an error at trial cannot claim that very action as error on appeal and receive a

    ne\v trial." McJmah, 167 Wash. 2d at 153. In determining whether the invited error

    doctrine applies, we have considered whether the defendant affirmatively assented

    to the error, materially contributed to it, or benefited from it. For example, we have

    held that a party may not request a jury instruction and later complain on appeal

    thatthe requested instruction was given. See City of Seattle v. Patu, 14 7 Wash. 2d
717, 58 P.3d 273 (2002). In contrast, even with its unique set of facts, we held that

    Momah did not present a classic case of invited error and rejected relief based on

    invited error. Similarly, here, Coggin's actions do not rise to the level of invited

    error by merely as0enting to the State's juror questionnaire and where it was the




                                                  5
In re Pers. Restraint of Coggin, No. 89694-1


trial judge vvho detid~d to q~estiori jurors in chambers. Therefore, we conclude

Coggin did not invite any violation of his right to a public trial.

             2.     ·Actual and Substantial Prejudice

      The general rule is when a personal restraint petitioner alleges a

constitutional viohition, the petitioner must establish by a preponderance of the

evidence that the constitutional error worked to his actual and substantial

prejudice. In re Pers. Restraint of St. Pierre, 118 Wash. 2d 321, 328, 823 P.2d 492

(1992). In ln.re Personal Restraint of Morris, 176 Wash. 2d 157, 166, 288 P.3d 1140

(2012), w.e recognized an exception to this general rule and held that in that case

we would presume prejudice where petitioners allege a public trial right violation

by way of an ineffective assistance of appellate counsel claim because "[h]ad

Morris's appellate counsel raised this issue on direct appeal, Morris would have

received~   new tri.al. ... No clearer prejudice could be established." Because we

deci~ed ~1orris   on ineffective assistance of appellate counsel grounds, we did not

address whether a meritorious public trial right violation is also presumed

prejudicial on collateral review. Based on our cases, we hold no presumption

applies in this context.

       As we explained in In re Personal Restraint of Stockwell, 179 Wash. 2d 588,

316 P.3d 1007 (2014), a petitioner's burden on collateral review has evolved over

the course of several decades. We have required petitioners who collaterally attack

                                            6
In re Pers. Restraint of Coggin, No. 89694-1


their convictions to satisfy a higher burden, recognizing that a personal restraint

petition does not substitute for a direct appeal, and different procedural rules have

been adopted recogriizing this difference. Where a presumption of prejudice is

appropriate for direct review in some cases, it may not be appropriate for collateral

review. Stockwell, 179 Wash. 2d at 596~97. Even in those cases where the error

would never be harmless on direct review, we have not adopted a categorical rule

that would equate per se prejudice on collateral review with per se prejudice on

direct review. "Wehave limited the availability of collateral relief because it

undermines the principles of finality of litigation, degrades the prominence of trial,

and sometimes deprives society of the right to punish admitted offenders." St.

Pierre, 118 Wash. 2d at 329 (denying relief where issue of defective charging

documents was raised for the first time in a personal restraint petition (citing In re

Pers. Restraint of Hagler, 97 Wash. 2d 818, 824, 650 P.2d 1103 (1982))).

       We have recognized that the principles of finality of litigation generally

require that a higher standard be met before a presumption of prejudice attaches on

collateral revit~w. The petitioner's burden to establish actual and substantial

prejudice in a personal restraint petition is generally relaxed only where the error

gives rise to a conclusive presumption of prejudice. St. Pierre, 118 Wash. 2d at 328.
,•




This higher   ~tandard   on collateral review is met only where, in light of the essential

purpose of the constitutional right at issue, a violation of the right would

                                             7
In re Pers. Restraint of Coggin, No. 89694-1


necessarily prejudice the defendant. Morris, 176 Wash. 2d at 181-82 (Wiggins, J.,

dissenting) (citing St. Pierre, 118 Wash. 2d at 329). For example, a petitioner need

not prove harm in addition to that which is inherent in proof of the error itself

when a petitioner claims ineffective assistance of counsel and prosecutorial

withholding of material exculpatory evidence. Stockwell, 179 Wash. 2d at 607

(Gordon MeCloud, J., concurring). At times, we have applied the exception to the

,general rule that a petitioner must show actual and substantial prejudice on

collatei·al review, but it is just that-an exception-which must be narrowly

recognized and applied, lest the general rule be swallowed by the exception.

         Here, the record reflects Coggin cannot establish prejudice by any violation

of his public trial right. We have stated, "The public trial right serves to ensure a

f~ir   trial, to remind the officers of the court of the importance of their functions, to

encourage witnesses to come forward, and to discourage perjury." State v.

Brightman, 155 Wash. 2d 506, 514, 122 P.3d 150 (2005). None ofthese goals are

n~cessarily jeopardiz~d     here. While a defendant's public trial rights are implicated

by in-chambers voir dire, prejudice is not "conclusive," nor can it be presumed on

collateral review. This is so because a limited trial closure, in and of itself, does not

require reversal where the trial court considers and justifies the closure after

applying the Bone-·Club factors. We cannot therefore say that a defendant will be

prejudiced every time there is a closure. Here, the record establishes, Coggin was

                                              8
In re Pers. Restraint of Coggin, No. 89694-1


charged with rape. The trial judge and the parties were concerned with juror

impartiality because the case had received significant news coverage and expressed

concern that jurors potentially had prior knowledge of the crime. This private

questioning perhaps worked to benefit Coggin by protecting his right to a fair trial

by an impartial jury. Under these circumstances, requiring a showing of prejudice

is consistent with the general rule applicable to personal restraint petitions.

~·           The interests of finality and the process underlying appellate review require

us to draw a line at some point. "Although some errors which result in per se

prejudice on direct review will also be per se prejudicial on collateral attack, the

interests of finality of litigation demand that a higher standard be satisfied in a

coDateral.proceedlng.~'        St. Pierre, 118 Wash. 2d at 329. While, as mentioned above,

we have carved out an exception and will presume prejudice for petitioners who

allege       ~public   trial right violation by way of an ineffective assistance of appellate

counsel.claim, we refuse to extend this exeeption any further.

             Also, as stated above, significant policy reasons support why it is

 appropriate to presume prejudice stemming from a public trial right violation on

 direct review but not on collateral review. Collateral review is fundamentally

 different from a direct appeal, and different rules apply on direct review as

 compared to collateral review. Primarily, the appellate process exists to remedy
     ~   '                '     '                                       '                .


 trial errors even when constitutionally based. But after a conviction becomes final

                                                  9
In re Pers. Restraint of Coggin, No. 89694-1


and a defendant raises a public trial right violation on collateral review, the social

costs from reopening the case and retrying it are much greater. The appellate

process also exists to develop the body of law governing all cases; collateral

review focuses on the facts of the individual defendant, and its purpose is to correct

the most egregious errors that cause actual harm. The principles of finality

outweigh any public trial rights when the petitioner raises the public trial right

issue for the first time on collateral review.

       I-It~re,   Coggin does not argue or establish that he was actually and

substantially prejudiced, nor do the facts support that conclusion. As a result of the

individual questioning of jurors, Coggin's goal was to benefit from a more fair

trial, as jurors were presumably more forthcoming about their relative experiences

and their abilities to serve impartially on the jury. While it is difficult to show that

apublic trial right violation was prejudicial, it is not impossible in every case.

Underour established rules, it is the petitioner's burden on collateral review, which

Coggin has not established.




                                              10
In re Pers. Restraint of Coggin, No. 89694-1


                                   CONCLUSION


      The petition is denied.




WE CONCUR:




                                         11
In re Pers. Restraint of Coggin (William R.)




                                        No. 89694-1


       MADSEN, C.J. (concurring)-The lead opinion holds that petitioners must show

actual and substantial prejudice when raising a public trial right violation for the first time

on collateral review. Lead opinion at 2. I agree with the lead opinion's decision to deny

William Coggin's personal restraint petition. However, I would instead hold that Coggin

invited the courtroom closure during voir dire and accordingly is precluded from raising

the issue on collateral review. Thus, we need not reach the question of actual and

substantial prejudice.

       Nevertheless, because guidance is needed I would agree with the majority that the

error here, failure to engage in the analysis outlined in State v. Bone-Club, 128 Wash. 2d
254, 906 P .2d 325 (1995), requires a petitioner in a personal restraint petition to prove

prejudice unless he can demonstrate that the error in his case '"infect[ ed] the entire trial

process"' and deprive the defendant of '"basic protections,"' without which '"no criminal

punishment may be regarded as fundamentally fair."' Neder v. United States, 527 U.S. 1,

8-9, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999) (quoting Brecht v. Abrahamson, 507 U.S.
No. 89694-1
Madsen, C.J. concurring


619, 630, 113 S. Ct. 1710, 123 L. Ed. 2d 353 (1993); Rose v. Clark, 478 U.S. 570, 577,

578, 106 S. Ct. 3101, 92 L. Ed. 2d 460 (1986)).

                                       DISCUSSION

       We engage in a three step inquiry to analyze public trial right violations,

considering whether the public trial right is implicated, whether there was a closure, and

whetheranysuchclosurewasjustified. Statev. Smith, 181 Wn.2d508, 513, 334P.3d

1049 (2014) (quoting State v. Sublett, 176 Wash. 2d 58, 92,292 P.3d 715 (2012) (Madsen,

C.J., concurring)). But a party is precluded from raising a public trial right challenge, and

thus we do not begin this three step inquiry, where the party invited the error or waived

his or her public trial rights. See State v. Wise, 176 Wash. 2d 1, 15 & n.8, 288 P.3d 1113

(2012) (recognizing the application of invited error and waiver to public trial rights).

Here, Coggin invited the error created by the questioning of 12 jurors in chambers and so,

in my view, the analysis ends there.

       The goal of the invited error doctrine is to prevent a party from '"setting up an

error at trial and then complaining of it on appeal."' City of Seattle v. Patu, 147 Wash. 2d
717, 720, 58 P.3d 273 (2002) (quoting State v. Pam, 101 Wash. 2d 507, 511, 680 P.2d 762

(1984), overruled on other grounds by State v. Olson, 126 Wash. 2d 315, 893 P.2d 629

(1995)). The mere failure to object is not sufficient to invite an error. State v. Strode,

167 Wash. 2d 222, 229, 217 P.3d 310 (2009). Instead, looking to the totality of the

circumstances, we consider whether the party engaged in affirmative and voluntary action

to induce or contribute to the error and whether he or she benefited from the trial court's


                                              2
No. 89694-1
Madsen, C.J. concurring


action. Constitutional error may be invited. In fact, this court has recognized the

applicability of the doctrine to public trial rights cases. See Wise, 176 Wash. 2d at 15 n.8;

State v. Momah, 167 Wash. 2d 140, 153-55,217 P.3d 321 (2009). Moreover, the doctrine

applies equally on direct and collateral appeal. See, e.g., In re Pers. Restraint of

Tortorelli, 149 Wash. 2d 82, 94, 66 P.3d 606 (2003) (applying the invited error doctrine to

collateral review of an instructional error). Accordingly, the invited error doctrine is

germane here.

       In the voir dire context, the key inquiry with invited error is whether the defendant

"actively participated" in the closure. Wise, 176 Wash. 2d at 15 n.8; Momah, 167 Wash. 2d at

153-55. In Momah, this court used invited error principles to fashion a remedy

appropriate to the violation. 167 Wash. 2d at 154. We reasoned that Momah had the

opportunity to object to in-chambers voir dire, but instead made the "deliberate choice" to

pursue this option for tactical reasons, and "affirmatively assented to, participated in, and

even argued for the expansion ofin-chambers questioning." !d. at 155. In Wise, we

affirmed the potential applicability oftheinvited error doctrine to an in-chambers voir

dire error but reasoned that the defendant there did not "actively participate[]" in the

closure in the way that Momah did. 176 Wash. 2d at 15 n.8.

       The facts of Coggin's case are similar to those of Momah and dissimilar from

Wise. In Wise, 10 jurors were questioned privately in the judge's chambers during voir

dire, compared to the 12 who were questioned privately during Coggin's trial. !d. at 7.

However, the factors motivating the decision to privately question the jurors were quite


                                               3
No. 89694-1
Madsen, C.J. concurring


different. In Wise, the trial judge suggested questioning jurors in chambers,

communicated directly with the jurors about that proposal, and orchestrated the entire

process. !d. Defense counsel may have ultimately acquiesced to the private questioning

but played no part in generating or executing the process. In contrast, in Coggin's case it

was defense counsel who expressed concern that pretrial publicity may have impacted

certain venire members, that some may have trouble answering questions about the

sensitive topic of rape, and that some may taint the remaining venire members with their

testimony. The prosecutor then drafted a questionnaire that addressed these concerns by

giving jurors the option to answer questions privately in a "closed hearing." After

suggesting one change, defense counsel approved this questionnaire. Defense counsel

then actively participated in the questioning process in chambers and never voiced any

objection to the procedure.

       In contrast to Wise, defense counsel here clearly "actively participated" in the

concerns that motivated the in-chambers questioning, the drafting of the questionnaire to

include provision for a "closed hearing," and the questioning that later occurred. The

totality of the circumstances suggest that the in-chambers questioning of jurors was in

line with defense counsel's hopes and expectations for preventing a jury tainted with

pretrial publicity, marred by graphic stories from the personal lives of other venire

members, or harboring past experience with sexual assault.

       Accordingly, I would hold that Coggin invited the voir dire error by advocating for

private questioning, engaging in the drafting of the questionnaire that promised private


                                              4
No. 89694-1
Madsen, C.J. concurring


questioning, and actively participating in the in-chambers questioning that occurred. For

this reason, I concur in the lead opinion's decision to deny Coggin's petition.




                                              5
No. 89694-1
Madsen, C.J. concurring




                          6
In re Pers. Restraint of Coggin (William Richard)




                                     No. 89694-1




      STEPHENS, J. (dissenting)-"One of the demands of a democratic society is

that the public should know what goes on in courts ... to the end that the public may

judge whether our system of criminal justice is fair and right."           Maryland v.

Baltimore Radio Show, Inc., 338 U.S. 912, 920, 70S. Ct. 252, 94 L. Ed. 562 (1950).

Voir dire is a critical part of the court process, and how parties and judges treat it is

a matter of substantial public concern. E.g., Batson v. Kentucky, 476 U.S. 79, 106
S. Ct. 1712, 90 L. Ed. 2d 69 (1986) (recognizing peremptory challenges occupy

important position in trials and cannot be exercised based on race discrimination);

Taylor v. Louisiana, 419 U.S. 522, 95 S. Ct. 692,42 L. Ed. 2d 690 (1975) (holding

discrimination against women on juries impermissible). We should protect the

public trial right by acknowledging that an uninvited, unwaived violation of this

important right is always inherently prejudicial.

       The lead opinion misapprehends the nature of the public trial right by applying

a harmless error analysis to this structural error. Structural errors such as public trial

violations defy harmless error analysis because their impact may be impossible to
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




gauge in a particular case, yet they intangibly harm the framework in which trials

operate. This fact is no less true on collateral review than on direct appeal. Because

the lead opinion requires personal restraint petitioners to prove the impossible, and

because its holding erodes the promise of open justice in our courts, I respectfully

dissent.

       The lead opinion begins with the unremarkable proposition that a personal

restraint petitioner must prove substantial and actual prejudice by a preponderance

of the evidence in order to obtain relief. Lead opinion at 6 (citing In re Pers.

Restraint of St. Pierre, 118 Wash. 2d 321, 328, 823 P.2d 492 (1992)). But from this

premise it then mistakenly describes our decision in In re Personal Restraint of

Morris, 176 Wash. 2d 157, 166, 288 P.3d 1140 (2012), as recognizing an "exception"

to this general rule. Lead opinion at 6. In fact, the court in Morris required the

petitioner to demonstrate prejudice in order to establish his claim of ineffective

assistance of counsel, but held that the structural nature of the public trial right

violation conclusively established prejudice. 17 6 Wash. 2d at 166. We said:

       Here, there is little question that the second prong of this test [prejudice] is
       met. In [State v.] Wise[, 176 Wash. 2d 1, 288 P.3d 1113 (2012)] and [State v.]
       Paumier, [176 Wash. 2d 29, 288 P.3d 1126 (2012)] we clearly state that a trial
       court's in-chambers questioning of potential jurors is structural error. Had
       Morris's appellate counsel raised this issue on direct appeal, Morris would
       have received a new trial. See [In re Pers. Restraint of] Orange, 152 Wn.2d
       [795,] 814[, 100 P.3d 291 (2004)] (finding prejudice where appellate counsel
       failed to raise a courtroom closure issue that would have been presumptively
       prejudicial error on direct appeal). No clearer prejudice could be established.
I d. (emphasis added). Our holding in Morris followed the steady progression of

precedent since State v. Bone-Club, in which we stated that "[p ]rejudice is presumed

                                             -2-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)



where a violation of the public trial right occurs." 128 Wash. 2d 254, 261-62, 906 P.2d
325 (1995) (citing State v. Marsh, 126 Wash. 142, 146-47,217 P. 705 (1923); Waller

v. Georgia, 467 U.S. 39,49 & n.9, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984)). 1

       In our first case to consider a public trial violation on collateral review, we

recognized that a showing of prejudice was met-not excused-by the structural

nature of the error.     Orange, 152 Wash. 2d at 814 (holding public trial error is

"presumptively prejudicial," so that appellate counsel's failure to raise issue on

appeal "was both deficient and prejudicial"). We reiterated this point in Morris. See
176 Wash. 2d at 166. Our most recent decisions confirm this truth: the prejudice from

a public trial violation inheres in the error. See State v. Frawley, 181 Wash. 2d 452,

459, 334 P.3d 1022 (2014) (C. Johnson, J., lead opinion) ("Closure ofthe courtroom

without [a Bone-Club] analysis is a structural error for which a new trial is the only

remedy."); State v. Njonge, 181 Wn.2d 546,554,334 P.3d 1068 (2014) ("A violation


       1
         Though the court in Bone-Club described prejudice as "presumed," the thread of
its analysis makes clear the point that actual prejudice inheres in a public trial violation.
Marsh adopted the reasoning in a case from the Supreme Court of Michigan, according to
which both the defendant and '""the whole body politic suffers an actual injury when a
constitutional safeguard erected to protect the rights of citizens has been violated.""' 126
Wash. at 147 (quoting People v. Yeager, 113 Mich. 228,230,71 N.W. 491 (1897) (quoting
People v. Murray, 89 Mich. 276,290,50 N.W. 995 (1891))). Waller adopted the reasoning
of several state and lower federal cases, which held that defendants need not demonstrate
specific prejudice on appeal for a public trial right violation because actual prejudice is
difficult to prove in that context and diminishes "'the great, though intangible, societal loss
that flows' from closing the courthouse doors." 467 U.S. at 49 n.9 (quoting People v.
Jones, 47 N.Y.2d 409, 416, 418 N.Y.S.2d 359, 391 N.E.2d 1335 (1979)).

                                              -3-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)



of the public trial right is structural, meaning prejudice is per se presumed to inhere

in the violation."); State v. Shearer,_ Wn.2d _ , 334 P.3d 1078, 1082 (2014)

(Owens, J., lead opinion) ("[C]losing part of a trial to the public without considering

the Bone-Club factors ... is structural error presumed to be prejudicial."); State v.

Slert, _    Wn.2d _ , 334 P.3d 1088, 1091 (2014) ('"A public trial is a core

safeguard in our system of justice,' and violations of article I, section 10 [ofthe state

constitution] are structural error and can be raised for the first time on appeal."

(quoting Wise, 176 Wash. 2d at 5)). We are not free to disregard the core of our public

trial jurisprudence simply because this case arises in a somewhat different posture

from our prior cases. The lead opinion misframes the issue when it cautions that we

should not relax the burden to show prejudice in a personal restraint petition, "lest

the general rule be swallowed by the exception." Lead opinion at 8. This case is

not about finding some exception to personal restraint petition standards, but about

recognizing that prejudice always flows from this structural error-as we have said

time and again.


       Public trial violations are structural for two main reasons. First, an unjustified

closure taints the entire framework in which the trial operates. Wise, 176 Wash. 2d at

6 ("the error affects the framework within which the trial proceeds"), 14 ("Where

there is structural error "'a criminal trial cannot reliably serve its function as a

vehicle for determination of guilt or innocence, and no criminal punishment may be

                                            -4-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




regarded as fundamentally fair.""' (quoting Arizona v. Fulminante, 499 U.S. 279,

310, 111 S. Ct. 1246, 113 L. Ed. 2d 302 (1991) (quoting Rose v. Clark, 478 U.S.
570, 577-78, 106 S. Ct. 3101, 92 L. Ed. 2d 460 (1986))); see Paumier, 176 Wash. 2d

at 35 ("privately question[ing] potential jurors during voir dire without first

conducting a Bone-Club analysis ... is structural [error] and warrants a new trial

just as it did in Wise").    Second, it is impossible to gauge the prejudice of an

unjustified closure. Wise, 17 6 Wash. 2d at 19 ("Because it is impossible to show

whether the structural error of deprivation of the public trial right is prejudicial, we

will not require Wise to show prejudice in his case. 'We will not ask defendants to

do what the Supreme Court has said is impossible.'" (quoting Owens v. United

States, 483 F.3d 48, 65 (1st Cir. 2007))); Waller, 467 U.S. at 49 n.9 ("a requirement

that prejudice be shown 'would in most cases deprive [the defendant] of the [public-

trial] guarantee, for it would be difficult to envisage a case in which he would have

evidence available of specific injury"' (alterations in original) (quoting United States

ex rel. Bennett v. Rundle, 419 F.2d 599, 608 (1969)); "'Because the demonstration

of prejudice in this kind of case is a practical impossibility, prejudice must

necessarily be implied.'" (quoting State v. Sheppard, 182 Conn. 412, 418, 43 8 A.2d
125 (1980))); see also Presley v. Georgia, 558 U.S. 209,216, 139 S. Ct. 721, 175 L.

Ed. 2d 675 (2010) (granting relief without requiring petitioner to show prejudice

because the trial court excluded the public from voir dire in violation of petitioner's

right to a public trial under the Sixth and Fourteenth Amendments to the United

 States Constitution).


                                            -5-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




       The structural nature of public trial error establishes the inextricable link

between proof of the error and proof of prejudice. Consistent with our precedent,

the United States Supreme Court recognized in United States v. Gonzalez-Lopez,

548 U.S. 140, 146, 126 S. Ct. 2557, 165 L. Ed. 2d 409 (2006), that where a person

suffers a structural constitutional error, "[n]o additional showing of prejudice is
required to make the violation 'complete.'"           (Addressing violation of Sixth

Amendment right to chosen counsel.) A structural error is unlike a trial error that

concerns the "presentation of the case to the jury" and can be "quantitatively

assessed in the context of other evidence presented in order to determine whether its

admission was harmless beyond a reasonable doubt." Fulminante, 499 U.S. at 307-

08. Analyzing the prejudice from a structural error would force the court to make a

"speculative inquiry into what might have occurred in an alternate universe."

Gonzalez-Lopez, 548 U.S. at 150. "It is impossible to know what difference choices

... would have [been] made [in the absence of the structural error], and then to
quantify the impact of those different choices on the outcome of the proceedings."

I d.
       Having recognized that violation of a criminal defendant's public trial right

constitutes structural error, the lead opinion should recognize this error, like all
structural errors, warrants reversal of the conviction. Instead, it seeks out reasons

why the procedural posture of this case makes all the difference to the outcome.

First, it looks to the greater interest in finality upon collateral review to justify

requiring a showing of prejudice here. Lead opinion at 7, 9. It asserts, without any


                                            -6-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




analysis, that "[t]he principles of finality outweigh any public trial rights when the

petitioner raises the public trial right issue for the first time on collateral review."

Id. at 10. Why? What value does a final judgment hold when it follows a proceeding

we must recognize as unconstitutional? How is society's interest in knowing that its

punishments are meted out justly less important in this context? Moreover, how do

the relative interests weigh differently simply because a personal restraint petitioner

alleges ineffective assistance of appellate counsel for failing to raise a public trial

violation (as in Orange and Morris) as opposed to a direct public trial violation?2

Ultimately, it is this court's responsibility to safeguard the openness of court

proceedings in this state, and the security of that societal interest should not depend

on the pleading decisions-or mistakes-of those whose trials were marred by

structural error. While the costs of retrial are high, we have always held that a single

public trial right violation is worth that cost. Orange, 152 Wash. 2d at 800.

       The lead opinion acknowledges that the interest in finality must be weighed

against the countervailing interest in securing the "essential purpose of the

constitutional right at issue." Lead opinion at 7. Though the public trial right serves

many purposes, its essential purpose is



       2
         For the interests to weigh differently in this collateral review than in Orange and
Morris, the lead opinion must believe that the right to effective assistance of counsel
deserves greater protection than the right to a public trial. But, there is no authority for this
proposition, especially given that deprivation of the public trial right falls within the "'very
limited class of cases"' constituting structural error. Neder v. United States, 527 U.S. 1, 8,
119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999) (quoting Johnson v. United States, 520 U.S. 461,
468, 117 S. Ct. 1544, 137 L. Ed. 2d 718 (1997) and citing Waller, 467 U.S. 39).

                                              -7-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)



      to ensure a fair trial, to remind the prosecutor and judge of their responsibility
      to the accused and the importance of their functions, to encourage witnesses
      to come forward, and to discourage perjury.

State v. Sublett, 176 Wash. 2d 58, 72, 292 P.3d 715 (2012) (citing State v. Brightman,

155 Wash. 2d 506, 514, 122 P.3d 150 (2005)); lead opinion at 8. The "public trial

[right] helps assure that the trial is fair; it allows the public to see justice done, and

it serves to hold the justice system accountable." Wise, 176 Wash. 2d at 17 (citing

Waller, 467 U.S. at 46). The lead opinion hypothesizes that in light of the closure

of the voir dire in this case and in the companion case, the defendants probably

received "more fair" trials. Lead opinion at 10 ("Coggin's goal was to benefit from

a more fair trial, as jurors were presumably more forthcoming about their relative

experiences and their abilities to serve impartially on the jury."); see also In re Pers.

Restraint of Speight, No. 89693-3, slip op. at 6 (Wash. Dec. 11, 2014) ("As a result

of the individual questioning, [Speight] likely received a more fair trial and an

impartial jury.") Of course, neither defendant submitted evidence regarding the

effect of closed voir dire, so the lead opinion's assumptions find no support in the

record.

       More importantly, the premise that closed voir dire generally ensures fairer

trials flatly contradicts United States Supreme Court authority. In Press-Enterprise

Co. v. Superior Court, 464 U.S. 501, 503, 104 S. Ct. 819,78 L. Ed. 2d 629 (1984),

the State argued that voir dire was properly closed in a rape/murder trial because "if

the press were present, juror responses would lack the candor necessary to assure a




                                              -8-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




fair trial." The Supreme Court explicitly rejected that argument, as well as the

implication that "openness" is necessarily opposed to "fairness":

         No right ranks higher than the right of the accused to a fair trial. But the
         primacy of the accused's right is difficult to separate from the right of
         everyone in the community to attend the voir dire which promotes fairness.
                 . . . The value of openness lies in the fact that people not actually
         attending trials can have confidence that standards of fairness are being
         observed; the sure knowledge that anyone is free to attend gives assurance
         that established procedures are being followed and that deviations will
         become known. Openness thus enhances both the basic fairness of the
         criminal trial and the appearance of fairness so essential to public confidence
         in the system.

Id. at 508. By speculating that closed voir dire likely benefitted Coggin and Speight,

the lead opinion fundamentally misunderstands the right at issue. It is not for this

court to determine whether openness or closure best ensures juror candor-the

framers of the Sixth Amendment and article I, section 22 of the state constitution

have already done so. The constitutional choice is in favor of openness: Tolerating

any public trial right "deprivations would erode our open, public system of justice

and could ultimately result in unjust and secret trial proceedings." Wise, 176 Wash. 2d

at 18.

         The lead opinion says that "a limited trial closure, in and of itself, does not

require reversal where the trial court considers and justifies the closure after applying

the Bone-Club factors."         Lead opinion at 8.      Thus, it concludes, "[w ]e cannot

therefore say that a defendant will be prejudiced every time there is a closure." Id.

This misses the point. A justified closure does not constitute a public trial violation.

State v. Smith, 181 Wash. 2d 508, 513, 334 P.3d 1049 (2014). In contrast, every public


                                               -9-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




trial violation undermines the essential purposes of the public trial right because the

right hinges upon the openness of the process. As the lead opinion acknowledges,

this case presents not a justified closure, but a public trial right violation. Lead

opinion at 2.    Having established a violation, the petitioner need not establish

additional prejudice. 3

       This court has previously given relief to personal restraint petitioners who

alleged public trial right violations for the first time on collateral review, recognizing

that the nature of the error demands relief on a claim of ineffective assistance of

appellate counsel.        Orange, 152 Wash. 2d at 800 ("Although a new trial will

undoubtedly place on the affected community an extremely difficult burden, a

burden that will be particularly painful for the families and friends of the victims of


       3
          The additional prejudice inquiry the lead opinion would require is nothing other
than a post-hoc Bone-Club analysis. Notwithstanding our consistent refusal to engage in
such analysis, the lead opinion would require courts to make an after-the-fact determination
whether a closure "perhaps worked to benefit" the personal restraint petitioner, lead
opinion at 9, or gave him "a more fair trial, as jurors were presumably more forthcoming."
Id. at 10. We made clear in Wise that such inquiry is flatly inconsistent with the structural
nature of public trial error.                        ·
        [W]e cannot know what the jurors might have said differently if questioned
        in the courtroom; what members of the public might have contributed to
        either the State's or defense's jury selection strategy; or, if the judge had
        properly closed the court under a Bone-Club analysis, what objections,
        considerations, or alternatives might have resulted and yielded. Cf United
        States v. Curbelo, 343 F.3d 273, 281 (4th Cir. 2003) ("Like other structural
        errors, the error here has repercussions that are 'necessarily unquantifiable
        and indeterminate.' Sullivan [v. Louisiana, 508 U.S. 275, 282, 113 S. Ct.
2078, 124 L. Ed. 2d 182 (1993)]. We simply cannot know what [e]ffect a
        twelfth juror might have had on jury deliberations. Attempting to determine
        this would involve pure speculation.").
 Wise, 176 Wash. 2d at 18-19 (alterations in original).

                                            -10-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




crimes charged in this case, our duty under the constitution is to ensure that, absent

a closure order narrowly drawn to protect a clearly identified compelling interest, a

trial court may not exclude the public or press from any stage of a criminal trial.");

see Morris, 176 Wash. 2d at 173 (finding violation of the public trial right and granting

relief on the basis of ineffective assistance of appellate counsel). While the lead

opinion distinguishes these cases because they included allegations of ineffective

assistance of counsel, this distinction cannot withstand scrutiny. Orange and Morris

held that the prejudice required to prove ineffective assistance of counsel was

established by the structural nature of the public trial error. See Orange, 152 Wash. 2d

at 814; Morris, 176 Wash. 2d at 166. Public trial error is no less structural when it is

raised directly rather than through a claim of ineffective assistance of appellate

counsel. The petitioner stands in no different position. He is no more capable of

showing the type of prejudice the lead opinion would demand than were the

petitioners in Orange and Morris, nor for that matter than the defendants whose

counsel raised public trial error on direct appeal. The constitutional deprivation is

the same in every case. The remedy should be the same.

       Importantly, recognizing the per se prejudice of public trial right violations

alleged on collateral review does not open the floodgates to personal restraint

petitions. Collateral relief remains available to only a finite number of petitioners.

The one-year time bar stands as a formidable obstacle to many late-recognized

claims. RCW 10.73.090. To my knowledge, the public trial right has never been

used to grant a personal restraint petition under any of the exceptions in RCW


                                           -11-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




10.73.100. Thus, the "problem" the lead opinion imagines will result from granting

relief on collateral review is overstated, while the cost of its "solution" cannot be.

Its holding disregards the essential purpose of the public trial right and departs from

the steady path of our precedent since Bone-Club.

       For these reasons, I respectfully dissent.




                                           -12-
In re Pers. Restraint of Coggin (William Richard), 89694-1 (Stephens, J. Dissent)




                                          13